The plaintiff in error, L.D. McNeill, was convicted in the county court of Canadian county of a violation of the prohibition law, and was, on May 25, 1910, sentenced to serve a term of thirty days in the county jail and to pay a fine of fifty dollars. An appeal was attempted to be taken by filing in this court on September 8, 1910, a petition in error with case-made. The Attorney General has filed a motion to dismiss the appeal for the following reasons: "1. Because the record discloses that this is an attempted appeal by transcript of the record from a judgment of conviction for a misdemeanor rendered in the county court of Canadian county on the 25th day of May, 1910, at which time the court granted 90 days to file petition in error and case-made in the Criminal Court of Appeals; that thereafter, to wit, on the 23rd day of August, 1910, the court allowed 10 days additional to file petition in error in this court; that thereafter, to wit, September 2, 1910, the trial court allowed 5 days additional to file petition in error in this court, making in all 105 days from the 25th day of May, 1910, in which the petition in error should have been filed in this court. The Attorney General would respectfully show to this court that the petition in error and case-made were not filed in this court until the 8th day of September, 1910, which was 106 days after the rendition of such judgment and beyond the time allowed by the trial court. Wherefore, the Attorney General says that this court is without jurisdiction, except to dismiss this appeal." An examination of the record discloses that the motion to dismiss is well taken. It is therefore ordered that said appeal be, and the same is, hereby dismissed, and the cause remanded to the county court of Canadian county with direction to enforce its judgment therein.